        Case 1:18-cv-00121-PKC Document 42 Filed 11/08/18 Page 1 of 7




                                                                            JUSTIN M. HEILIG
                                                                             Direct: (212) 669-0644
                                                                            jheilig@hillrivkins.com
November 8, 2018

Via CM/ECF System

The Honorable P. Kevin Castel
United States District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Courtroom 11D
New York, NY 10007-1312

                                  PRE-MOTION LETTER


         Re:      Hartford Fire Ins. Co. a/s/o Klearwall Indus., Inc. v. Maersk Line
                  S.D.N.Y. Case No. 18-cv-00121-PKC
                  Our Ref: 34440
                  ----------------------------------------------

Dear Judge Castel:

         We represent Defendant Sapsan, LLC (“Sapsan”) in the above-referenced action.
Pursuant to section 3.A of Your Honor’s individual rules, we respectfully submit this
letter request for leave to file a Rule 12(b) motion to dismiss based on multiple grounds.

   I.          Procedural Background

         On January 8, 2018, Plaintiff Hartford Fire Insurance Company (“Plaintiff”)
filed its original Complaint as subrogee of Klearwall Industries, alleging damages to a
shipment of windows transported from Ireland to Connecticut in February-March 2017.
See Dkt. #1. The original Complaint named three defendants: Maersk Line, a division of
the A.P. Moller-Maersk Group (“Maersk”), Blanchard Transportation Services, Inc.
(“BTS”), and Albatrans, Inc. (“Albatrans”). According to the parties’ joint pre-trial
conference letter to the Court, Maersk acted as the ocean carrier, while Albatrans acted as
the inbound Customs broker for the shipment. See Dkt. #22.
      Case 1:18-cv-00121-PKC Document 42 Filed 11/08/18 Page 2 of 7
Hon. P. Kevin Castel
USDC - SDNY
November 8, 2018
Page Two


       On February 20, 2018, Plaintiff voluntarily dismissed BTS from this action
pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). See Dkt. #12.

        On June 28, 2018, Plaintiff requested leave to amend its original Complaint for
purposes of adding Sapsan as a defendant. Plaintiff asserted in its pre-motion letter that
“further investigation” revealed Sapsan to be the “delivering motor carrier” who
transported the shipment to Connecticut upon arrival in the U.S. See Dkt. #24. The
Court granted leave to amend by Order dated June 29, 2018. See Dkt. #25.

       On July 9 and 12, 2018, Plaintiff filed its Amended Complaint and requested the
issuance of a Summons for Sapsan. See Dkt. #26, 27, 28 & 29.

       On September 19 and 21, 2018, Plaintiff requested the issuance of an Amended
Summons for Sapsan, which the Clerk of the Court issued on September 25, 2018. See
Dkt. #34, 35 & 36.

        On October 12, 2018, Plaintiff requested an extension of discovery, indicating
further that it was “attempting to re-serve Sapsan, LLC through its Process Agent, and
[was] waiting for notice from the Sheriff of service.” See Dkt. #37. The Court granted
the extension request and modified several deadlines in the case management plan by
Order dated October 17, 2018. See Dkt. #38.

   II.      Plaintiff’s Factual Allegations & Claims

         Plaintiff’s Amended Complaint alleges in relevant part that:

               venue is proper in this District pursuant to the SDNY forum-selection
                clause in paragraph 26 of the terms & conditions to Maersk’s bills of
                lading (Dkt. #28 at ¶ 2);

               Sapsan is a motor carrier authorized by the Federal Motor Carrier Safety
                Administration to transport property in interstate commerce (id. at ¶ 7);

               Plaintiff (or, presumably its subrogor) “contracted with the defendant,
                Albatrans, Inc., to transport the shipment of windows” from Ireland to the
                U.S. (id. at ¶ 10);
      Case 1:18-cv-00121-PKC Document 42 Filed 11/08/18 Page 3 of 7
Hon. P. Kevin Castel
USDC - SDNY
November 8, 2018
Page Three


              Maersk issued two bills of lading, nos. MAEU959339861 and
               MAEU959284243, for the shipment at issue, which consisted of two
               containers (id. at ¶ 12);

              The shipment was tendered to Sapsan on or before February 23, 2018
               pursuant to Albatrans delivery order no. 0112885 (id. at ¶ 13); and

              Sapsan delivered the shipment to a warehouse in Stratford, Connecticut on
               or about March 2 and 3, 2017 (id. at ¶ 15).

         Based on the foregoing facts, the Amended Complaint enumerates two counts
against Maersk, Albatrans, and Sapsan. The First Count contends that “Defendants and
each of them breached their contract for ocean carriage by failing to deliver the shipment
in good order and condition,” and therefore are liable under the U.S. Carriage of Goods
by Sea Act (“COGSA”), 46 U.S.C. § 30701 note. See Dkt. #28 at ¶¶ 17-20. The Second
Count similarly contends that “Defendants and each of them breached their common law
contract to provide transportation services, the contract for carriage and/or bailment by
failing to deliver the shipment in good order and condition.” See id. at ¶¶ 21-24.

   III.    Pleading Standards

       Without summarizing the well-established Iqbal-Twombly standards or the
presumptions afforded to a non-movant, we note that a court may consider documents
incorporated by reference in the complaint when determining a Rule 12(b)(6) motion.
Mangiafico v. Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006); accord Mabry v.
Neighborhood Defender Service, 769 F.Supp.2d 381, 390 (S.D.N.Y. 2011) (Castel, J.).

       For purposes of Sapsan’s contemplated motion, the Court thus would be entitled
to consider (i) Maersk’s bills of lading, which are more accurately described as non-
negotiable waybills, (ii) the terms & conditions thereto, and (iii) Albatrans’ delivery
orders—all of which are expressly referenced in, and integral to, Plaintiff’s Amended
Complaint. See Dkt. #28 at ¶¶ 2, 12, & 13.

       We also note that Rule 12(b)(6) must be read in conjunction with Rule 8(a),
which requires, inter alia, “a short and plain statement of the claim showing that the
pleader is entitled to relief.” A complaint that indiscriminately “lumps” multiple
defendants together, and accuses them of the same general misconduct without
      Case 1:18-cv-00121-PKC Document 42 Filed 11/08/18 Page 4 of 7
Hon. P. Kevin Castel
USDC - SDNY
November 8, 2018
Page Four


distinguishing between them, violates this pleading standard. See, e.g., Atuahene v. City
of Hartford, 10 F. Appx. 33, 34 (2d Cir. 2001); Sheeran v. Blyth Shipholding S.A., 2015
WL 9048979 at *2-3 (D.N.J. Dec. 16, 2015); Medina v. Bauer, 2004 WL 136636 at *6
(S.D.N.Y. Jan. 27, 2004).

   IV.     Grounds for Dismissal

        As indicated above, there are multiple grounds on which dismissal would be
appropriate in this action. In short: (i) Sapsan acted as a motor carrier and cannot be held
liable under the statute that imposes liability on ocean carriers; (ii) Plaintiff’s claim for
common-law carrier liability is preempted; (iii) Maersk’s waybills are not multimodal
waybills and do not cover the inland carriage to destination; (iv) even if they could
govern the inland carriage, Maersk’s waybills contain a covenant not to sue parties such
as Sapsan; and (v) any COGSA claim against Sapsan would be time-barred.

       First, “COGSA governs the terms of bills of lading issued by ocean carriers in
foreign trade.” Kawasaki Kisen Kaisha Ltd. v. Regal-Beloit Corp., 561 U.S. 89, 96
(2010). The statute applies ex proprio vigore to all contracts for the “carriage of goods”
by sea between U.S. and foreign ports, defined as the “period from the time when the
goods are loaded on to the time when they are discharged from the ship.” 46 U.S.C. §
30701 note (previously codified as 46 U.S.C. app. § 1301(e)); see also Senator Linie
GmbH & Co. KG v. Sunway Line, Inc., 291 F.3d 145, 153 (2d Cir. 2002).

         Subject to one exception discussed below, COGSA simply does not govern the
liability of motor carriers for cargo damage. Instead, the Carmack Amendment to the
Interstate Commerce Act (“Carmack”) established a “single uniform regime for recovery
by shippers directly from the interstate [motor] carrier in whose care their items are
damaged, and by preempting the shipper’s state and common law claims against a carrier
for loss or damage to goods during shipment.” Project Hope v. M/V Ibn Sina, 250 F.3d
67, 73-74 n.6 (2d Cir. 2001) (internal citations omitted). Where applicable, COGSA
likewise preempts state-law claims for cargo damage. Alpina Ins. Co. v. Trans Am.
Trucking Serv., Inc., 2004 WL 1673310 at *4 (S.D.N.Y. July 28, 2004) (citing cases).

       According to Maersk’s waybills and Albatrans’ delivery orders (attached hereto
as Exhibits A & B), the two containers comprising the shipment were discharged to the
Port Newark Container Terminal in New Jersey. The Amended Complaint expressly
     Case 1:18-cv-00121-PKC Document 42 Filed 11/08/18 Page 5 of 7
Hon. P. Kevin Castel
USDC - SDNY
November 8, 2018
Page Five


alleges that Sapsan was the inland motor carrier that delivered the shipment to destination
in Connecticut upon arrival in the U.S. See Dkt. #28 at ¶¶ 7 & 15. Thus—putting aside
Plaintiff’s attempt to impermissibly “lump” all of the defendants together—the First
Count against Sapsan fails as a matter of law because motor carriers are not subject to
liability (as ocean carriers) under COGSA.

         Second, Plaintiff’s threadbare Second Count against Sapsan for common-law
carrier liability fails as a matter of law because either COGSA or Carmack would
preempt the same. Project Hope, 250 F.3d at 73-74 n.6; Alpina, 2004 WL 1673310 at *4.
Indeed, Plaintiff has failed to allege any facts that could plausibly support one of
statutory exemptions to Carmack’s application for purposes of pursuing federal common
law claims against Sapsan. See 49 U.S.C. § 13506; Royal & Sun Alliance Ins. PLC v.
Rogers Transp. Mgmt. Servs., Inc., 737 F.Supp.2d 154, 158-59 (S.D.N.Y. 2010).

        Third, although the Supreme Court held in Regal-Beloit that Carmack does not
apply to a shipment originating overseas under a single through bill of lading, 561 U.S. at
100, the Maersk waybills are not “through” (or “multimodal”) waybills. See Royal & Sun
Alliance Ins., PLC v. Ocean World Lines, Inc., 612 F.3d 138, 141-42 n. 3-7 (2d Cir.
2010). Thus, the exception referenced above does not apply in this case.

        There is no dispute that parties may extend COGSA’s terms by contract to cover
the entire period during which the goods are under a carrier’s responsibility, including
inland transit by motor carriage before loading or after discharge. See Norfolk S. Ry. Co.
v. Kirby, 543 U.S. 14, 25-26 (2004) (discussing the popularity “through” bills of lading
by which shippers can contract for ocean and inland transportation in a single
transaction). The parties likewise may extend COGSA’s protections to subcontractors
who perform such inland services, typically by including a “Clause Paramount” and a
“Himalaya Clause” in the terms of a “through” bill of lading. See Siaci Saint Honore v.
Ironbound Export, Inc., 884 F.Supp.2d 100, 105-06 (S.D.N.Y. 2012); Sompo Japan Ins.
Co. of Am. v. Norfolk S. Ry. Co., 891 F.Supp.2d 489, 500 (S.D.N.Y. 2012).

        Here, the Maersk waybills were not multimodal bills of lading and did not cover
transportation of the shipment to destination in Connecticut. On their face, the waybills
identify the “Port of Discharge” as Newark, but leave blank the box for “Place of
Delivery.” The absence of a named destination is dispositive because paragraph 1 of
Maersk’s terms & conditions explicitly state that “multimodal transport” arises if the
        Case 1:18-cv-00121-PKC Document 42 Filed 11/08/18 Page 6 of 7
Hon. P. Kevin Castel
USDC - SDNY
November 8, 2018
Page Six


Place of Delivery is identified on the face of the waybill in the relevant box. 1 The
waybills also list the terms of carriage as “CY/CY,” which is a common industry term for
“container yard to container yard,” meaning that the containers were to be received and
delivered at the ocean marine terminals used by Maersk. Alpine Fresh, Inc. v. M/V Cap
Itaim, 2011 A.M.C. 2594, 2595 (S.D.N.Y. Oct. 12, 2011).

         Fourth, even if the Maersk waybills were multimodal waybills that covered the
inland transportation after discharge, Plaintiff would be bound by all of the terms thereto.
Plaintiff is not entitled to rely on just some of the provisions, like the SDNY forum-
selection clause in paragraph 26. Plaintiff would also be bound by the covenants in
paragraph 4 to not sue or make claims against any subcontractor, agent or servant of the
carrier. Such covenants (sometimes referred to as “exoneration clauses”) are routinely
enforced and do not violate public policy. See, e.g., Sompo Japan Ins. Co. of Am. v.
Norfolk S. Ry. Co., 762 F.3d 165, 181-82 (2d Cir. 2014); Thyssenkrupp Materials NA,
Inc. v. M/V Kacey, 236 F.Supp.3d 835, 841-42 (S.D.N.Y. 2017); St. Paul Travelers Ins.
Co. v. M/V Madame Butterfly, 700 F.Supp.2d 496, 503 & 509 (S.D.N.Y. 2010), aff’d sub
nom. 433 Fed. Appx. 19, 22 (2d Cir. 2011). Accordingly, Plaintiff would be precluded
from pursuing claims against Sapsan.

        Fifth, even if Plaintiff had a viable COGSA claim against Sapsan, the same
would be time-barred. COGSA provides in relevant part that a carrier “shall be
discharged from all liability in respect of loss or damage unless suit is brought within one
year after delivery of the goods.” 46 U.S.C. § 30701 note (previously codified as 46
U.S.C. app. § 1303(6)); see also Orient Atl. Parco, Inc. v. Maersk Lines, 740 F.Supp.
1002, 1004 (S.D.N.Y. 1990). The one-year statute of limitations cannot be tolled by
mere investigation into the circumstances of a loss. Mikinberg v. Baltic S.S. Co., 988
F.2d 327, 330 (2d Cir. 1993).

        Plaintiff filed suit on January 8, 2018, expressly alleging that the shipment was
delivered to destination in Connecticut on or about March 2 and 3, 2017. See Dkt. #1 at
¶15; see also Am. Compl. Dkt. #28 at ¶ 15. However, Plaintiff did not amend its
Complaint to add Sapsan as a defendant until July 9, 2018, and still had not served
Sapsan at the time it requested an extension of discovery on October 12, 2018. See Dkt.
#37. Thus, any COGSA claim against Sapsan would be time-barred by the one-year


1
    Available at: https://terms.maerskline.com/carriage
       Case 1:18-cv-00121-PKC Document 42 Filed 11/08/18 Page 7 of 7
Hon. P. Kevin Castel
USDC - SDNY
November 8, 2018
Page Seven


statutes of limitations because Plaintiff cannot satisfy the requirements for the relation
back of its amended pleading under Rule 15(c)(1)(C). See Girau v. Europower, Inc., 317
F.R.D. 414, 421-23 (S.D.N.Y. 2016).

      V.      Proposed Motion Schedule

        Barring any problems caused by the approaching holidays, we will be prepared to
file Sapsan’s motion to dismiss within fourteen days (14) days of the Court granting leave
to do so. We also propose that Local Civil Rule 6.1(b) govern the deadlines for serving
opposition and reply papers.


       We thank the Court for its attention to the foregoing and stand ready to answer
any questions that the Court may have with respect to Sapsan’s contemplated Rule 12(b)
motion to dismiss.

                                   Respectfully submitted,
                                    HILL RIVKINS LLP

                                       1
                                      Justin M. Heilig
                                      Teresa H. Dooley


Encl. Exs. A & B

Cc:        All counsel of record via ECF
